878 F.2d 1447
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Janis L. ALLEN, Alvin H. Edwards, Ernestine G. Johnson,Doris A. Price, Charleta A. Saunders, BessieSmith, Shirley A. Thomas, Ruth W.Walston, and Lula J. Webb, Petitioners,v.DEPARTMENT OF HEALTH AND HUMAN SERVICES, Respondent.
No. 88-3439.
United States Court of Appeals, Federal Circuit.
June 16, 1989.

Before FRIEDMAN, NIES and ARCHER, Circuit Judges.
PER CURIAM.


1
Petitioners appeal from the consolidated decision of the Merit Systems Protection Board, Docket Nos.  DC03518210185-2, '10184-2, '10067-2, '10126-2, '10197-2, '10094-2, '10088-2, '10075-2, and '10617-2 (March 3, 1988), which became final by Order of the full Board on July 27, 1988.  The administrative judge (AJ) in his initial decision held that petitioners "had no entitlement to any of the positions discussed above, and ... the agency did not have any obligation to offer these positions to these particular [petitioners]."  We have considered the arguments presented by the petitioners and are not convinced that the Board's decision is arbitrary, capricious, and abuse of discretion, unsupported by substantial evidence or otherwise not in accordance with law.  See 5 U.S.C. Sec. 7703(c) (1982);  Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (1984).  Accordingly, we affirm the Board's decision on the basis of the AJ's opinion.